  Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 1 of 14 PageID #: 50




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

EUGENE HAMPTON,                                    )
                                                   )
             Plaintiff,                            )
                                                   )
      v.                                           )           No. 4:20-CV-966-CDP
                                                   )
CITY OF ST. LOUIS, et al.,                         )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the application of self-represented plaintiff Eugene

Hampton, an incarcerated person at the St. Louis City Justice Center, to proceed in the district

court without prepaying fees and costs. Having reviewed the application and the financial

information submitted in support, the Court has determined that plaintiff lacks sufficient funds to

pay the entire filing fee, and will assess an initial partial filing fee of $10.73. See 28 U.S.C. §

1915(b)(1). Additionally, for the reasons discussed below, the Court will partially dismiss

plaintiff’s claims and order him to file an amended complaint. See 28 U.S.C. § 1915(e)(2)(B).

                     Initial Filing Fee Under Prison Litigation Reform Act

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to the prisoner’s account. See 28 U.S.C. §
  Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 2 of 14 PageID #: 51




1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to

the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00, until the filing

fee is paid in full. Id.

        In support of his application to proceed in the district court without prepaying fees and

costs, plaintiff submitted his certified inmate account statement showing an average monthly

deposit of $53.66. The Court will therefore assess an initial partial filing fee of $10.73, which is

twenty percent of plaintiff’s average monthly deposit.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).




                                                 -2-
    Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 3 of 14 PageID #: 52




        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                      Background
                 (Hampton’s Pending Criminal Case in Missouri State Court)

        On December 6, 2018, Hampton was indicted by a grand jury in the City of St. Louis of

one count of murder in the first degree and one count of armed criminal action. State v. Hampton,

No. 1822-CR03371-01 (22nd Jud. Cir. Dec. 6, 2018). 1 At his arraignment on January 2, 2019,

Hampton pleaded not guilty; a trial date was set for February 19, 2019. Upon Hampton’s motion

to set bond, the St. Louis City Circuit Court ordered a cash-only bond set in the amount of

$1,000,000.

        On February 6, 2019, on its own motion, the state court continued Hampton’s trial from

February 19 to April 1, 2019. This order is signed by the attorneys for both sides and Judge



1
  Plaintiff’s underlying state court case was reviewed on Case.net, Missouri’s online case
management system. The Court takes judicial notice of these public records. See Levy v. Ohl, 477
F.3d 988, 991 (8th Cir. 2007) (explaining that district court may take judicial notice of public state
records).
       To avoid confusion, the Court will refer to plaintiff Eugene Hampton as “Hampton” when
discussing his pending state court criminal case.
                                                -3-
  Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 4 of 14 PageID #: 53




Elizabeth Byrne Hogan, Circuit Judge, Division 16. After a pretrial conference on April 16, 2019,

the trial was continued to August 5, 2019. Again, the order was signed by representatives of both

parties and the presiding judge. On July 9, 2019, Hampton’s counsel moved for an order for a

mental evaluation, which was granted; the psychiatric report was received by the court on

December 24, 2019. Upon review of the case file after receipt of the psychiatric report, the case

was rescheduled for trial June 22, 2020.

       On June 23, 2020 at the request of the Court, the trial was continued and placed on a priority

setting for September 8, 2020. On August 31, 2020, because of the state of emergency caused by

COVID-19 and declared by the mayor of the City of St. Louis the trial was reset for December 7,

2020. On September 3, 2020, Judge Michael Mullen of Division 12 of the Circuit Court of the

City of St. Louis ordered that Hampton’s trial set for December 7, 2020 on a “priority

determination for assignment of petit jurors.” Missouri v. Hampton, No. 1822-CR03371-01 (filed

Sept. 3, 2020).

       Throughout his criminal proceedings, Hampton has filed motions for speedy trial, motions

for bond reduction, motions for dismissal of all charges or release from custody, and motions for

appointment of new counsel. Hampton’s latest motion for appointment of new counsel, filed April

2, 2020, is pending. In this motion, plaintiff has alleged his attorney ordered a mental examination

of plaintiff without cause. Plaintiff also states he is “having no communication with my attorney

at all . . . Mr. Barron, he’s not acting in accordance with the American Bar Association in regard

to prompt communication with myself.”




                                                -4-
    Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 5 of 14 PageID #: 54




                                           The Complaint

        Plaintiff brings this civil action pursuant to 42 U.S.C. § 1983 against several entities and

individuals alleging violations of his constitutional rights arising out of either his pending state

court criminal matter or his current incarceration. Named as defendants are the City of St. Louis,

the St. Louis City Justice Center (“Justice Center”), Missouri State Public Defenders Office, Neil

Barron (Public Defender), Unknown Walker (Lieutenant, Justice Center), Unknown Briggs

(Lieutenant, Justice Center), and Shelby Nord (Correctional Officer, Justice Center). 2 Plaintiff

sues all defendants in their official capacities only.

        Plaintiff raises seven separately-numbered claims in his complaint. In Claim 1, plaintiff

sues the City of St. Louis for violating his rights to a speedy trial, violating his right to “accessible

bail,” and violating his right to fair legal counsel. In Claim 2, plaintiff sues the Justice Center for

“beginning on 9-28-18 began violating my constitutional rights by inflicting cruel and unusual

punishment on me.”         Claim 3 asserts that defendant Missouri State Public Defenders

unconstitutionally denied plaintiff a change of counsel. Claim 4 is brought against plaintiff’s

public defender, Neil Barron, alleging Mr. Barron violated plaintiff’s right to due process,

slandered and defamed plaintiff, and concealed evidence from plaintiff. Claim 5 is bought against

Lieutenant Walker of the Justice Center, alleging he used excessive force on plaintiff by spraying

him with pepper spray and allowing another inmate to assault him. Claim 6 is brought against

Lieutenant Briggs of the Justice Center, alleging Briggs aided Walker in the use of pepper spray.




2
  In a letter accompanying his certified inmate statement, plaintiff corrected the spelling of the
names of defendants Neil Barron and Shelby Nord. The Court will have the Clerk of Court correct
the docket sheet accordingly. See ECF No. 4-1.
                                               -5-
    Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 6 of 14 PageID #: 55




Finally, in Claim 7, plaintiff alleges CO Shelby Nord “spray[ed] me with mace for no reason while

the cameras will show I was holding a tray and a bowl of soup . . . .”

        For relief, plaintiff seeks immediate release from the Justice Center “as I am beyond

precedent for speedy trial and at high risk for severe response to COVID-19, or I am asking that

the charges against me be dismissed.” As for monetary damages, plaintiff requests $3 million in

actual and punitive damages from defendants.

                                            Discussion

        1.     Claims Arising Out of Plaintiff’s Pending State Court Criminal Proceeding

        To the extent plaintiff seeks immediate release from the Justice Center and to have his state

criminal charges dismissed due to alleged violations of his right to a speedy trial under the Sixth

Amendment, plaintiff is seeking habeas corpus relief. 3 He also complains of excessive bail. For

the reasons discussed below, the Court must summarily dismiss these claims.

        Habeas corpus is generally a post-conviction remedy. See Peyton v. Rowe, 391 U.S. 54,

59 (1968); see also Jones v. Perkins, 245 U.S. 390, 391 (1918) (stating that it “is well settled that

in the absence of exceptional circumstances in criminal cases the regular judicial procedure should

be followed and habeas corpus should not be granted in advance of trial”). However, a state court

defendant attempting to litigate the authority of his or her pretrial detention may bring a habeas

petition pursuant to 28 U.S.C. § 2241. See Walck v. Edmondson, 472 F.3d 1227, 1235 (10th Cir.

2007) (stating “that a state court defendant attacking his pretrial detention should bring a habeas

petition pursuant to the general grant of habeas authority contained within 28 U.S.C. § 2241”);


3
  Plaintiff filed his complaint on a court-provided form for a prisoner civil rights action under 42
U.S.C. § 1983. Regardless of the form, however, plaintiff is seeking relief more properly construed
as a motion for writ of habeas corpus under 28 U.S.C. § 2241. The Court will consider his speedy
trial claims within the framework of a 28 U.S.C. § 2241 motion.
                                                 -6-
    Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 7 of 14 PageID #: 56




Dickerson v. State of Louisiana, 816 F.2d 220, 224 (5th Cir. 1987) (stating that pretrial petitions

“are properly brought under 28 U.S.C. § 2241, which applies to persons in custody regardless of

whether final judgment has been rendered and regardless of the present status of the case pending

against him”). As such, a § 2241 petition is the appropriate method for petitioner to attack his case

on speedy trial grounds and to contest his bond.

                 (a)    Speedy trial claims

        Plaintiff asserts that his case should be dismissed because his right to a speedy trial pursuant

to the Sixth Amendment of the United States Constitution has been violated. 4 Federal courts

should not interfere, absent extraordinary circumstances, with a state’s “pending judicial processes

prior to trial and conviction, even though a prisoner claims he is being held in violation of the

Constitution.” Sacco v. Falke, 649 F.2d 634, 636 (8th Cir. 1981). To that end, when a state

prisoner is seeking pretrial habeas relief on the basis of speedy trial issues, the prisoner is required

to exhaust state remedies, unless the prisoner can demonstrate the existence of special

circumstances. See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489 (1973)

(stating that “federal habeas corpus does not lie, absent special circumstances, to adjudicate the

merits of an affirmative defense to a state criminal charge prior to a judgement of conviction by a

state court”).




4
  To the extent plaintiff seeks to bring a claim under the Missouri Speedy Trial Act, the Court is
unable to grant plaintiff relief. Federal courts do “not have jurisdiction under 28 U.S.C. § 2241…to
issue a writ of habeas corpus for violation of state law by state authorities.” Cain v. Petrovsky,
798 F.2d 1194, 1195 (8th Cir. 1986). Rather, such claims based on state law and the actions of
state officials must be addressed by a state court. Id.; see also Matthews v. Lockhart, 726 F.2d
394, 396 (8th Cir. 1984) (stating that in the context of a § 2254 habeas petition, the “question of
whether the state violated its own speedy trial statute is a matter for the state courts”).
                                                   -7-
  Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 8 of 14 PageID #: 57




       In this case, plaintiff has not demonstrated that he has exhausted his state court remedies.

Review of his state proceedings show that on February 19, 2019, plaintiff filed a motion for a

speedy and public trial; that on October 17, 2019, he filed a motion to dismiss for violation of

statute § 217.460 request for final disposition within 180-day of speedy trial request. Both motions

were filed with the Circuit Court, but it does not appear that they have been set for a hearing or

ruled on by the Circuit Court. Plaintiff’s state criminal case is pending. Discovery has been

ongoing throughout the criminal proceeding, with the most time-consuming delay being plaintiff’s

counsel’s request that plaintiff be evaluated psychiatrically. Plaintiff has not filed for a writ of

mandamus, which is the vehicle explicitly provided by statute to enforce his speedy trial rights in

state court.   Mo. Rev. Stat. § 545.780(2).        He has also failed to establish any “special

circumstances” that would allow him to avoid exhausting his state remedies. See Dickerson, 816

F.2d at 227 (stating that the constitutional right to a speedy trial does not qualify as a special

circumstance that obviates the exhaustion requirement).

       In light of this, the Court declines plaintiff’s request to insert itself into his ongoing state

criminal case, especially without a showing that he has availed himself of state court mechanisms.

As such, plaintiff’s speedy trial claims must be dismissed.

               (b)     Excessive bail claim

       Plaintiff states that the City of St. Louis has violated his constitutional right by “fail[ing]

to provide accessible bail.” Plaintiff is being held on a $1,000,000 cash-only bond. This bond

determination has been reviewed by the Circuit Court, with the latest bond review occurring on

March 26, 2020. As noted above, federal courts should not interfere, absent extraordinary

circumstances, with a state’s “pending judicial processes prior to trial and conviction, even though


                                                 -8-
  Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 9 of 14 PageID #: 58




a prisoner claims he is being held in violation of the Constitution.” Sacco, 649 F.2d at 636. Given

this caution against interference and in the interest of comity between state and federal courts, a

petitioner is required to exhaust state remedies before seeking habeas relief. See Neville v.

Cavanagh, 611 F.2d 673, 675 (7th Cir. 1979); see also Montano v. Texas, 867 F.3d 540, 542 (5th

Cir. 2017) (stating that “it has long been settled that a Section 2241 petitioner must exhaust

available state court remedies before a federal court will entertain a challenge to state detention”).

“The exhaustion requirement is satisfied if the federal issue has been properly presented to the

highest state court.” Dever v. Kan. State Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994).

       Similar to his speedy trial claims, petitioner has failed to exhaust his state court remedies

with regard to bond. There is no indication that petitioner has attempted to have his bond

conditions reviewed by Missouri’s appellate courts pursuant to Missouri’s Supreme Court Rules.

He has also failed to establish any “special circumstances” that would allow him to avoid the

exhaustion requirement. See Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994) (stating that “exceptions

to the exhaustion requirement apply only in extraordinary circumstances” and that the burden is

on petitioner to demonstrate such circumstances). The Court declines plaintiff’s request to rule

upon the constitutionality of his bond before he has sought review from the state appellate courts.

As such, plaintiff’s excessive bond claim will be dismissed.

               (c)     Claims against public defender

       Plaintiff’s claims against his public defender Neil Barron and the Missouri State Public

Defenders Office arise out of Barron’s representation of plaintiff his state court criminal

proceedings. Again, plaintiff has raised these issues in the state court; plaintiff’s motion for

appointment of new counsel, filed April 2, 2020, remains pending.


                                                 -9-
 Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 10 of 14 PageID #: 59




       The complaint fails to state a claim upon which relief can be granted under 42 U.S.C. §

1983 because “a public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding.” Polk County v. Dodson,

454 U.S. 312, 325 (1981). All of plaintiff’s claims against his public defender arise out of Mr.

Barron’s representation of plaintiff in state court. As a result, plaintiff’s claims against his public

defender Neil Barron and the Missouri State Public Defenders Office will be dismissed.

       2.      Allegations of Unlawful Force

       In addition to seeking review of his pending state law criminal case, plaintiff’s complaint

alleges officers at the Justice Center have violated his constitutional rights to be free of unlawful

use of force. He states that on August 30, 2019, defendant Lt. Walker pepper sprayed plaintiff and

provoked another inmate to assault him. Plaintiff states defendant Lt. Briggs aided in these efforts.

Plaintiff also alleges that on June 23, 2019, defendant CO Shelby Nord pepper sprayed plaintiff

while he was carrying a tray and a bowl of soup.

       The Due Process Clause protects pretrial detainees from the use of excessive force

amounting to punishment. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). The Fourteenth

Amendment gives state pretrial detainees “rights which are at least as great as the Eighth

Amendment protections available to a convicted prisoner.” Walton v. Dawson, 752 F.3d 1109,

1117 (8th Cir. 2014). Indeed, pretrial detainees are afforded greater protection than convicted

inmates in the sense that the Due Process Clause prohibits the detainee from being punished. Id.

       Plaintiff’s unlawful force claims do not survive initial review, however, because plaintiff

has sued defendants Walker, Briggs, and Nord only in their official capacities. In an official

capacity claim against an individual, the claim is actually “against the governmental entity itself.”


                                                 -10-
 Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 11 of 14 PageID #: 60




See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a “suit against a public employee

in his or her official capacity is merely a suit against the public employer.” Johnson v. Outboard

Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). In order to prevail on an official capacity claim,

the plaintiff must establish the governmental entity’s liability for the alleged conduct. Kelly, 813

F.3d at 1075.

        Here, plaintiff has not established the City of St. Louis’ liability for the alleged conduct, so

his official capacity claims against defendants Walker, Briggs, and Nord must be dismissed.

Because plaintiff makes serious allegations against these officers, however, the Court will grant

plaintiff an opportunity to file an amended complaint to state his claims against these defendants

in their individual capacities.

        3.      Instructions for Filing Amended Complaint

        The Court will grant plaintiff thirty days to file an amended complaint to state claims of

excessive force or failure to protect against defendants Walker, Briggs, and Nord in their individual

capacities. The Court will provide plaintiff with its form complaint for civil rights violations. See

E.D. Mo. L.R. 2.06(A) In the “Statement of Claim” section, plaintiff should provide a short and

plain statement of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). The Court

emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d

400, 404 (8th Cir. 2017). Plaintiff must allege the factual circumstances surrounding his claims,

i.e., what happened. He cannot merely state that prison officials deployed pepper spray on him,

and then conclude that they used excessive force.




                                                 -11-
 Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 12 of 14 PageID #: 61




       If plaintiff fails to file an amended complaint on a Court-provided form within thirty days

in accordance with the instructions set forth above, the Court will dismiss this action without

prejudice and without further notice to plaintiff. Plaintiff is specifically instructed that the only

claims he may raise in the amended complaint are those of excessive force or failure to protect

against defendants Walker, Briggs, and Nord in their individual capacities, as all other claims are

being dismissed.

                               Motion for Appointment of Counsel

       Finally, plaintiff has filed a motion for appointment of counsel. The motion will be denied

at this time. In civil cases, a pro se litigant does not have a constitutional or statutory right to

appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing,

146 F.3d 538, 546 (8th Cir. 1998) (stating that “[a] pro se litigant has no statutory or constitutional

right to have counsel appointed in a civil case”). Rather, a district court may appoint counsel in a

civil case if the court is “convinced that an indigent plaintiff has stated a non-frivolous claim…and

where the nature of the litigation is such that plaintiff as well as the court will benefit from the

assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining

whether to appoint counsel for an indigent litigant, a court considers relevant factors such as the

complexity of the case, the ability of the pro se litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the pro se litigant to present his or her claim. Phillips v.

Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his




                                                 -12-
 Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 13 of 14 PageID #: 62




claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to be

complex. The Court will deny plaintiff’s motion for appointment of counsel at this time.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s application to proceed in the district court

without prepaying fees or costs [ECF No. 3] is GRANTED.

        IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $10.73 within

twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that the Clerk of Court shall substitute the name Neil

Barron for Neal Darren and Shelby Nord for Shelby Noro as defendants on the docket sheet.

        IT IS FURTHER ORDERED that plaintiff’s claims brought against defendants the City

of St. Louis, St. Louis City Justice Center, Missouri State Public Defenders Office, and Neil Barron

are DISMISSED without prejudice.

        IT IS FURTHER ORDERED that plaintiff’s claims brought against defendants

Lieutenant Briggs, Lieutenant Walker, and Correctional Officer Nord in their official capacities

are DISMISSED without prejudice.

        IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a form

prisoner civil rights complaint under 42 U.S.C. § 1983. Plaintiff shall have thirty (30) days from

the date of this order to file an amended complaint in accordance with the instructions set forth in

this order.

        IT IS FURTHER ORDERED that if plaintiff does not file an amended complaint within


                                                -13-
 Case: 4:20-cv-00966-CDP Doc. #: 7 Filed: 09/09/20 Page: 14 of 14 PageID #: 63




thirty (30) days of the date of this Order, the Court will dismiss this action without further notice

to plaintiff.

        IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel [ECF No. 2] is

DENIED.

        IT IS FURTHER ORDERED that plaintiff’s motion for this Court to appoint substitute

counsel in his pending state proceeding [ECF No. 2] is DENIED.

        An Order of Partial Dismissal will accompany this Memorandum and Order.

        Dated this 9th day of September, 2020.




                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE




                                                -14-
